Third District Court of Appeal
                              State of Florida

                         Opinion filed April 7, 2021.
      Not final until disposition of timely filed motion for rehearing.

                           ________________

                            No. 3D21-0147
             Lower Tribunal Nos. 19-4323 CC & 20-141 AP
                         ________________


 Russell Simpson as Director of the Dissolved Florida Profit
               Corporation AWA-USA, Inc.,
                                 Appellant,

                                    vs.

                         2699 Industrial LLC,
                                 Appellee.



     An appeal from the County Court for Miami-Dade County, Milena
Abreu, Judge.

     Russell Simpson, in proper person.

     No appearance for appellee.


Before FERNANDEZ, LOGUE, and MILLER, JJ.

     MILLER, J.
      Appellant, Russell Simpson as Director of the Dissolved Florida Profit

Corporation AWA-USA, Inc., challenges a default final judgment of eviction

rendered in favor of his landlord, appellee, 2699 Industrial LLC, after he

failed to timely deposit rents in the court registry, as required by court order.

On appeal, Simpson contends courthouse closures precipitated by the

COVID-19 pandemic excused his performance. Discerning no error, we

affirm and write only to clarify the perimeters of pandemic-related restrictions

impacting court registry access.

                               BACKGROUND

      In October 2019, 2699 Industrial filed a commercial eviction action

against Simpson for non-payment of rent. The lower tribunal issued an order

requiring Simpson to deposit all accrued and future rents that became due

and owing during the pendency of the action into the registry of the court.

Simpson deposited the accrued rents. However, the case languished, and

he did not tender the rents as they came due in April, May, and June of 2020.

      On June 12, 2020, 2699 Industrial filed and served a motion for default

final judgment, citing the failure to deposit the required rents. Nine days

later, the trial court rendered a default final judgment of eviction authorizing

the immediate issuance of a writ of possession. The instant appeal ensued.

                                   ANALYSIS



                                       2
      Section 83.232(1), Florida Statutes (2020), governing monetary default

in nonresidential tenancies, provides, in relevant part,

      In an action by the landlord which includes a claim for possession
      of real property, the tenant shall pay into the court registry the
      amount alleged in the complaint as unpaid, or if such amount is
      contested, such amount as is determined by the court, and any
      rent accruing during the pendency of the action, when due unless
      the tenant has interposed the defense of payment or satisfaction
      of the rent in the amount the complaint alleges is unpaid.

The statute further states, “[f]ailure of the tenant to pay the rent into the court

registry pursuant to court order shall be deemed an absolute waiver of the

tenant's defenses. In such case, the landlord is entitled to an immediate

default for possession without further notice or hearing thereon.”               §

83.232(5), Fla. Stat.

      Reciting the adage “the law is the law,” in Park Adult Residential

Facility, Inc. v. Dan Designs, Inc., 36 So. 3d 811, 812 & 812 n.1 (Fla. 3d DCA

2010), we recognized a lower tribunal has “no discretion in entering an

immediate default for possession under these circumstances. The trial court

may not consider the reasons why the deposit was not timely made.”

(Citation omitted)

      This proposition, of course, yields to constitutional protections,

including due process and access to the courts. See United States v. Jin

Fuey Moy, 241 U.S. 394, 401, 36 S. Ct. 658, 659, 60 L. Ed. 1061 (1916) (“A



                                        3
statute must be so construed, if fairly possible, as to avoid not only the

conclusion that it is unconstitutional, but also grave doubts upon that score.”)

(citation omitted); Brown v. Walker, 161 U.S. 591, 636, 16 S. Ct. 644, 655,

40 L. Ed. 819 (1896) (A “statute c[an]not abrogate or in any respect diminish

the protection[s] conferred by the constitution[].”).        Consequently, it

presupposes the registry is both operational and accessible.

      Here, Simpson contends restrictions on courthouse access in the wake

of the ongoing pandemic prevented him from depositing the rents. Because

the relevant administrative orders impacting court operations demonstrate

the registry was open for deposit in the weeks preceding the entry of

judgment, we are not so persuaded.

      “When the threat to the United States from the novel 2019 coronavirus

disease (COVID-19) became apparent, political leaders and commentators

began calling for large governmental interventions to counter the disease’s

health and economic effects.” Thomas A. Firey, Government in a Pandemic,

Policy Analysis No. 902 (Cato Inst. 2020). Such interventions began in

Florida in early to mid-March 2020. At that time, the State Surgeon General

and Public Health Officer of Florida proclaimed a public health crisis and,

soon thereafter, the Governor declared a statewide emergency. See Scott

A. Rivkees, State Surgeon General, State of Florida Department of Health



                                       4
Declaration of Public Health Emergency (Mar. 1, 2020) (on file with the

Florida Department of Health); § 381.00315, Fla. Stat. (The state surgeon

general, as “[t]he State Health Officer[,] is responsible for declaring public

health emergencies, issuing public health advisories, and ordering isolation

or quarantines.”); Fla. Exec. Order No. 20-52 (Mar. 9, 2020). The Florida

Supreme Court then instituted pandemic-related emergency measures and

the Eleventh Judicial Circuit issued a general administrative order halting all

but certain enumerated in-person operations. In re: COVID-19 Emergency

Measures in the Florida State Courts, Fla. Admin. Order No. AOSC20-17

(Mar. 24, 2020) (on file with Clerk, Fla. Sup. Ct.); In re: COVID-19 Emergency

Procedures Temporary Closure of Court Facilities to the Public in the

Eleventh Judicial Circuit of Florida, Fla. Admin. Order No. 20-02 (Mar. 16,

2020) (on file with Clerk, 11th Jud. Cir.).

      Despite these early restrictions, on May 29, 2020, Chief Judge Bertila

Soto issued a superseding administrative order unqualifiedly restoring the

public’s “access to court facilities . . . for payment of registry deposits with

the clerk of court.” In re: COVID-19 Emergency Procedures and Continued

Closure of Courthouse Facilities to the Public in the Eleventh Judicial Circuit

of Florida, Fla. Admin. Order No. AO20-11 (May 29, 2020) (on file with Clerk,

11th Jud. Cir.).



                                        5
      In the instant case, 2699 Industrial served its motion for default

approximately two weeks after access to the court registry was reinstated.

Another nine days elapsed before the lower tribunal rendered the default

final judgment. Accordingly, Simpson had ample opportunity to deposit the

required funds.

      Under these circumstances, and given that Simpson did not raise the

issue of registry access prior to the entry of default, we conclude the plain

language of section 83.232(5), Florida Statutes, compelled entry of the

default final judgment. See Cove & Deerfield Beach, LLC v. R Fast, Inc.,

310 So. 3d 413, 415 (Fla. 4th DCA 2020) (“When a tenant fails to tender

payment on or before the deadline, the court must issue a default for

possession.”) (citation omitted); Famsun Inv., LLC v. Therault, 95 So. 3d 961,

963 (Fla. 4th DCA 2012) (“The default judgment entitled the landlord to

immediate possession of the property based on the tenant's failure to deposit

rent into the court registry as ordered by the court pursuant to section 83.232,

Florida Statutes.”); Park Adult Residential Facility, Inc., 36 So. 3d at 812

(Once a tenant fails to pay rent into the court registry pursuant to court order,

“trial courts have no discretion in entering an immediate default for

possession under these circumstances.”); Poal Wk Taft, LLC v. Johnson

Med. Ctr. Corp., 45 So. 3d 37, 39 (Fla. 4th DCA 2010) (“Where the tenant



                                       6
has not paid the rent into the registry of the court in accordance with court

order and the statute, the landlord is entitled to a writ of possession without

further hearing.”). Hence, we affirm the judgment under review.

      Affirmed.




                                      7